DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 1/28/22 have been received. Claims 1, 6, 7, and 14 have been amended. Claims 15-18 are new.
Claim Rejections - 35 USC § 102
3.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Koh (US 2014/0178715) on claim(s) 1-4, 8, and 11-14 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
4.	Claims 1-18 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a pouch-type secondary battery pack, comprising: a battery cell in which an electrode assembly is sealed in a pouch exterior together with an electrolyte, the battery cell having an electrode lead formed at one side thereof; and a protection circuit module having a first printed circuit board with a protection circuit formed on the first printed circuit board and a lead connection plate formed at a first surface of the first printed circuit board so that the first printed circuit board is electrically connected to the electrode lead of the battery cell, the protection circuit module having an exposing portion formed at a second surface of the first printed circuit board to expose at least a portion of the lead connection plate, the second surface of the first printed circuit board being opposite to the first surface, wherein the electrode lead surrounds a top surface of the lead connection plate.

6.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into  independent claim 6, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 11/1/21 and apply herein.
7.	The following is an examiner’s statement of reasons for allowance: the reasons for allowance for the invention in independent claim 14 are substantially the same as provided in paragraph 5 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724